Exhibit 10.1
RELEASE AND SEPARATION AGREEMENT
     THIS RELEASE AND SEPARATION AGREEMENT (this “Agreement”), is made and
entered into this 11th day of November, 2010 (the “Effective Date”), by and
between MEDCATH CORPORATION, a Delaware corporation (“MedCath”), and DAVID
BUSSONE, an individual resident of the State of North Carolina (“Executive”).
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties do hereby agree, covenant
and stipulate as follows:
     1. Resignation as an Officer. Executive has served as an officer of MedCath
in the capacity of Executive Vice President and President, Operations Division
pursuant to the terms and provisions of an Employment Agreement between MedCath
and Executive dated as of September 1, 2009 (the “Employment Agreement”).
Effective as of November 9, 2010, the Employment Agreement is terminated without
cause and Executive resigns as an officer of, and relinquishes all other
positions and responsibilities with, MedCath and each of its direct and indirect
subsidiaries and affiliates except as set forth in Paragraph 2.
     2. Continued Service. MedCath and Executive acknowledge and agree that
during the period from and after the Effective Date and continuing through
December 10, 2010 (the “Advisory Service Period”) Executive shall remain an
employee of MedCath and render such advisory services as MedCath may call upon
him to furnish during normal business hours after reasonable notice regarding
operations matters or the defense or prosecution of litigation, administrative
charges or hearings and related matters with respect to issues arising during
Executive’s tenure with MedCath. Upon the expiration of the Advisory Service
Period, Executive’s employment by MedCath shall terminate.
     3. Compensation and Other Benefits.
     (a) For his service to MedCath through the Effective Date and during the
Advisory Service Period, Executive shall receive his current regular base
salary, earned but unpaid bonus for the 2010 fiscal year and participate in all
of the MedCath benefit plans and programs available to senior executives,
including the following benefit plans: group health, flexible spending account,
voluntary life insurance; long-term disability and personal accident insurance,
provided Executive enrolls for participation in such plans in a timely manner
and pays appropriate contributions. Executive shall also be eligible to
participate through the expiration of the Advisory Service Period in the MedCath
401(k) Plan. Except as provided in Paragraph 3(c), all other benefits and
perquisites shall cease as of the Effective Date, and Executive shall not be
eligible to accrue, earn or be granted any bonuses or equity incentive awards
for or with respect to any period after the Effective Date. Executive
acknowledges and agrees that he shall not be eligible to receive a distribution
of his account under the MedCath 401(k) Plan until the termination of his
employment upon the expiration of the Advisory Service Period.
     (b) MedCath shall promptly reimburse Executive for reasonable business
expenses incurred during the Advisory Service Period in performing services
hereunder, including all expenses of travel and living expenses while away from
home on business or at the request of and in the service of MedCath, provided
that such expenses are incurred and accounted for in accordance with the
policies and procedures established by MedCath.
     (c) In consideration of the release of MedCath by Executive, MedCath
agrees:
     (i) to pay to Executive a lump sum severance payment of $637,500 on
December 17, 2010 and a lump sum severance payment of $425,000 on May 20, 2011
(a total severance payment of $1,062,500);

 



--------------------------------------------------------------------------------



 



     (ii) that 51,327 unvested restricted shares awarded to Executive will
become fully vested upon the expiration of the Advisory Service Period, provided
that such shares, net of shares withheld for the payment of applicable
withholding taxes, shall be restricted and non-transferable until such time as a
“Change in Control,” as defined by in MedCath’s 2006 Stock Option and Award Plan
has occurred; and
     (iii) to provide continued coverage under the Company’s group medical plan
in accordance with the terms thereof for a period ending on the earlier of
(A) the second anniversary of the expiration of the Advisory Service Period or
(B) the date on which Executive becomes eligible to be covered under comparable
benefit plans of a new employer, provided Executive shall be required to
contribute an amount toward the cost of such coverage during the Coverage Period
that is equal to the cost paid by active Executives and for purposes of applying
the COBRA continuation requirements, the “qualifying event” shall be the
expiration of the Advisory Service Period.
     4. Non-Disparagement. Executive agrees that he will not communicate orally,
in writing or electronically (through, for example, the internet) at any place
or time, generally, specifically or by implication to any person or entity any
opinions or comments regarding the prospects, competence or skills of MedCath or
its management or any facts, opinions or comments that could reasonably be
expected to reflect adversely upon MedCath or disparage, degrade, malign or harm
its reputation.
     5. Release of MedCath. Executive, for himself, his heirs, executors,
administrators, and assigns, hereby covenants and agrees that he irrevocably and
unconditionally releases, acquits and forever discharges MedCath, its
predecessors, successors, parent companies, affiliates, subsidiaries, and
assigns, and their respective officers, directors, as well as each of MedCath’s
employees and agents (MedCath and MedCath’s officers, directors, employees,
subsidiaries, successors, parent companies, affiliates, assigns, and agents
being collectively referred to herein as the “Releasees”), or any of them, from
any and all charges, complaints, claims, liabilities, obligations, promises,
demands, costs, losses, debts, and expenses (including attorneys’ fees and costs
actually incurred), of any nature whatsoever, in law or equity, arising out of
the Executive’s employment with MedCath or the termination of the Employment
Agreement and Executive’s employment with MedCath (other than any claim arising
out of the breach by MedCath of the terms of this Agreement), including, without
limitation, all claims asserted or that could be asserted by Executive against
MedCath in any litigation arising from summonses and complaints filed in
federal, state or municipal court asserting any claim arising from any alleged
violation by the Releasees of any federal, state, or local statutes, ordinances,
or common law, including, but not limited to, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, as amended, the Equal
Pay Act, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Executive Retirement Income Security Act of 1974, the Rehabilitation Act of
1973, the Civil Rights Act of 1991, the Civil Rights Act of 1866, Section 1514A
or and 1513(e) of Chapter 73 of Title 18 of the United States Code; and any
other employment discrimination laws, as well as any other claims based on
constitutional, statutory, common law, or regulatory grounds, as well as any
claims based on theories of retaliation, wrongful or constructive discharge,
breach of contract or implied covenant, fraud, misrepresentation, intentional
and/or negligent infliction of emotional distress, or defamation, which
Executive now has, owns, or holds, or claims to have, own, or hold, or which
Executive had, owned, or held, or claimed to have, own or hold at any time
before execution of this Agreement, against any or all of the Releasees.
Notwithstanding the foregoing, Executive specifically does not release any
(i) claim that may arise from MedCath breach of this Agreement, (ii) claim for
the payment or provision of any and all benefits or payments under any of
MedCath’s benefit plans and programs in which Executive participated during his
employment by MedCath or (iii) rights granted to Executive under MedCath’s
by-laws, charter or applicable law.

2



--------------------------------------------------------------------------------



 



NOTE: This Agreement applies to age discrimination claims under the Age
Discrimination in Employment Act (the “ADEA”), 29 U.S.C. § 621 et seq., as
amended by the Older Workers Benefit Protection Act (the “OWBPA”) (these laws
prohibit age discrimination in employment or benefits as to individuals forty
years of age and older). Under the OWBPA, Executive has the right to consider
this Agreement for twenty-one days before accepting it. Before signing this
Agreement, Executive is advised to consult with an attorney of his choice, at
the Executive’s expense. Further, under the OWBPA Executive has the right to
revoke this Agreement at any time within the seven-day period following the date
Executive signs this Agreement. This Agreement shall not become effective or
enforceable until the seven-day revocation period expires. Finally, this
Agreement does not interfere with the Executive’s right to file a charge or
participate in a proceeding conducted by the Equal Employment Opportunity
Commission (the “EEOC”); however, Executive acknowledges and agrees that this
Agreement does waive and release the Executive’s ability to claim any monetary
recovery or damages should the EEOC pursue claims on the Executive’s behalf.
     6. No Pending Claims. Executive represents and warrants that he has not
initiated or filed any action, complaint, claim or charge against the Releasees
with any federal, state or local court or administrative agency, and that he
will not do so at any time hereafter regarding matters relating to arising out
of his employment or retirement from employment, or any other matter occurring
on or before the date of execution of this Agreement. If any such action,
complaint claim or charge has been initiated on his behalf, he will use his best
efforts to cause it to immediately be withdrawn and dismissed with prejudice.
     7. Tax Withholding and Reporting. MedCath shall be entitled to withhold
from the benefits and payments described herein all income and employment taxes
required to be withheld by applicable law.
     8. Governing Law and Venue. The interpretation and enforcement of this
Agreement shall be governed by the internal laws and judicial decisions of the
State of North Carolina, without regard to any principles of conflicts of laws.
Executive, for himself and his successors and assigns, hereby expressly and
irrevocably (a) consents to the exclusive jurisdiction of the state or federal
courts located in Charlotte, North Carolina for any action arising out of or
related to this Agreement, and (b) waives any and all objection to any such
action based on venue or forum non conveniens.
     9. Notices. Any notice or other communications to be given hereunder shall
be deemed to have been given or delivered when delivered by hand to the
individuals named below or when deposited in the United States mail, registered
or certified, with proper postage and registration or certification fees
prepaid, addressed to the parties as follows (or to such other address as one
party shall give the other in the manner provided herein):
     If to MedCath, to:
MedCath Corporation
10720 Sikes Place, Suite 300
Charlotte, North Carolina 28277
Attn: Chief Executive Officer
with a copy to:
Hal A. Levinson, Esq.
Moore & Van Allen, PLLC
100 N. Tryon Street, Floor 47
Charlotte, North Carolina 28208-4003

3



--------------------------------------------------------------------------------



 



     If to Executive, to the most recent address on MedCath’s employment records
for Executive.
     10. Whole Agreement, Amendment and Severability. This document contains the
whole and entire understanding and agreement between the parties hereto,
superseding any and all prior and contemporaneous agreements, representations,
promises, inducements and understandings of the parties, including without
limitation the Employment Agreement. There are no other understandings,
promises, covenants or agreements between the parties regarding the subject
matter of this Agreement, except as specifically set forth herein. This
Agreement may not be amended, modified or altered in any fashion except in
writing executed by the parties hereto with the same formality as with which
this Agreement is executed. Executive understands and agrees that each clause of
this Agreement is a separate and independent clause, and that, if any clause
should be found unenforceable, such clause should be and is hereby severed from
this Agreement and will not affect the enforceability of any of the other
clauses herein.
     11. Right to Revoke Agreement. If Executive desires to revoke this
Agreement during the seven-day period following the Executive’s signing of this
Agreement, Executive shall provide notice to MedCath no later than midnight on
the last day of the seven-day revocation period. Notice should be given by
submitting a written statement of revocation via hand delivery, mail or e-mail
to Art Parker at MedCath Corporation, 10720 Sikes Place, Suite 300, Charlotte,
NC 28277 or at e-mail address art.parker@medcath.com. Notice may also be given
by calling or leaving a voice mail message for Art Parker at 704-815-7608 before
midnight on the last day of the seven-day revocation period, then immediately
confirming the call or message with written notice as stated above. Executive’s
revocation must be in writing to be effective. This Agreement shall not become
effective and enforceable until Executive’s right under this Paragraph to revoke
this Agreement has expired.
     12. Compliance with Older Workers Benefit Protection Act: By signing this
Agreement, Executive specifically acknowledges and represents that:
     (a) Executive has been given a period of twenty-one (21) days to consider
the terms of this Agreement;
     (b) the terms of this Agreement are clear and understandable to Executive;
     (c) the terms and benefits set forth in this Agreement were individually
negotiated between Executive and MedCath, and Executive was not offered, nor is
he participating in, an exit incentive or employment termination program offered
to a group or class of Company Executives;
     (d) the benefits MedCath will provide to Executive under this Agreement
exceed the benefits that Executive was otherwise entitled to receive as an
employee of MedCath;
     (e) Executive has been advised to consult with an attorney (at the
Executive’s expense) prior to signing this Agreement; and
     (f) Executive has been advised that he has the right to revoke this
Agreement at any time within the seven-day period following his signature of
this Agreement.
     13. Public Filing. Executive acknowledges that MedCath is required to file
an executed copy of this Agreement with the Securities and Exchange Commission
to comply with the federal securities laws and that such filing may be accessed
by the public.
     14. No Assignability. Neither this Agreement, nor any right or interest
hereunder, shall be assignable by Executive, Executive’s beneficiaries, or legal
representatives. MedCath shall retain the right to assign this Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, MedCath has caused this Agreement to be executed by a
duly authorized officer, and Executive has hereunto set his hand and seal, all
as of the day and year first above written.

         
 
  /s/ David Bussone
David Bussone
 
       
 
  MEDCATH CORPORATION
 
       
 
  By:   /s/ James A. Parker
 
  Name:   James A. Parker
 
  Title:   Executive Vice President and
Chief Financial Officer

5